Exhibit 10.1

 

October 22, 2008

 

Peter B. Knepper

 

Dear Peter:

 

Reference is made to that certain Employment Letter dated April 16, 2008
(“Agreement”) between International Rectifier Corporation (the “Company”) and
Peter B. Knepper (the “Employee”).  The Company and Employee hereby amend the
Agreement, effective as of October 6, 2008, as follows:

 

1.  Effective October 6, 2008, your position and title shall be Vice President –
Finance and Accounting, reporting to the Company’s Executive Vice President and
Chief Financial Officer, Ilan Daskal.

 

2.  The Agreement shall have a term concluding December 31, 2008, in lieu of any
notice required under the Section of the Agreement entitled “Termination”.

 

3.  The Section entitled “Cash Bonus” is hereby deleted.

 

4. The parties agree to reasonably cooperate with each other in connection with
any civil litigation that relates to the subject matter of the Investigation and
related governmental investigations, proceedings or actions, currently pending,
or that may be filed, against or involve the Company, and/or its current or
former officers and/or directors except to the extent that a party deems such
cooperation as contrary to its interests.  Nothing herein shall modify or
supersede any of the provisions of that certain Indemnification Agreement, dated
September 15, 2008, between the Company and Employee.

 

5.  If following Employee’s employment with the Company, Employee continues to
provide third party services as a partner of Tatum, LLC. (“Tatum”) or another
consulting company, then upon reasonable request from the Company, and subject
to Employee’s reasonable availability, Employee would provide services to the
Company under a separate consulting services agreement negotiated in good faith
and  entered into between Tatum (or such other consulting company) and the
Company.

 

Except as set forth herein, the Agreement remains unmodified and in full force
and effect.

 

Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.

 

Sincerely yours,

 

 

 

INTERNATIONAL RECTIFIER CORPORATION

 

 

 

By:

 

 

 

 

Acknowledged and agreed by:

 

 

 

 

EMPLOYEE:

 

 

 

Signature:

 

 

 

Print Name: Peter B. Knepper

 

--------------------------------------------------------------------------------